                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           SOUTHERN DIVISION

                      CIVIL ACTION FILE NO.: 7:19-cv-89-BO

 NEIGHBORHOOD NETWORKS                        )
 PUBLISHING, INC. and N2                      )
 FRANCHISING, LLC,                            )
                Plaintiffs,                   )
                                              )       DECLARATION OF
                      v.                      )      ALEXANDER C. DALE
                                              )
 JACQUELINE MARIE LYLES and                   )
 LIFESTYLE PUBLICATIONS, LLC,                 )
               Defendants.                    )


       I, Alexander C. Dale, declare as follows:

              1.     I am a citizen of the United States and a resident of the State of

North Carolina.

              2.     I am over 18 years of age; I am not subject to any disability; and

I am fully able and authorized to make the statements set forth in this Declaration.

The factual statements set forth in this Declaration are based on my personal

knowledge.

              3.     I am an attorney with the law firm of Ward and Smith, P.A. I

have been licensed to practice law in the State of North Carolina since 2001, and I

have handled state and federal court litigation matters as part of my practice. I am

counsel of record for Plaintiffs in this action.

              4.     Pursuant to Rule 56(d) of the Federal Rules of Civil Procedure,

this Declaration, accompanied by the Declaration of James Newman filed on even

date herewith, is submitted to explain why Plaintiffs cannot present certain facts in



        Case 7:19-cv-00089-BO Document 51-11 Filed 06/25/20 Page 1 of 5
opposition to Defendant Lifestyle Publications, LLC's Motion for Summary

Judgment. Notwithstanding this Declaration, Plaintiffs maintain that Defendant

Lifestyle Publications, LLC's Motion for Summary Judgment (D.E. 42) should be

denied based on the other evidence and authorities submitted to the Court in

connection with Plaintiffs' Response.      The arguments of Defendant Lifestyle

Publication, LLC ("Defendant Lifestyle") fail as a matter of law, and there are

numerous issues of material fact present to preclude summary judgment.

             5.    I have reviewed the emails produced and authenticated by James

Newman of Lifestyle Publications S.E., LLC, which are attached to the Declaration

of James Newman and filed contemporaneously with this Declaration. A December

5, 2019 email from Deland Shore, Chief Financial Officer for Defendant Lifestyle, to

James Newman, principal of Lifestyle Publications S.E., LLC, shows that Mr.

Newman instructed a representative of Defendant Lifestyle to intentionally destroy

all emails in Defendant Jacqueline Lyles' account with Defendant Lifestyle.

(Declaration of James Newman, Ex. 2, Doc. N2_000156). The email indicates that

Defendant Jacqueline Lyles' email account was deleted by Defendant Lifestyle.

These deleted emails were in the possession, custody, and control of Defendant

Lifestyle.   The email between Mr. Newman and Mr. Shore is attached and

incorporated herein by reference as Exhibit 1.

             6.    This spoliation of evidence by Defendant Lifestyle has precluded

Plaintiffs from having access to this information.




                                     2
        Case 7:19-cv-00089-BO Document 51-11 Filed 06/25/20 Page 2 of 5
Case 7:19-cv-00089-BO Document 51-11 Filed 06/25/20 Page 3 of 5
                     EXHIBIT 1




Case 7:19-cv-00089-BO Document 51-11 Filed 06/25/20 Page 4 of 5
Case 7:19-cv-00089-BO Document 51-11 Filed 06/25/20 Page 5 N2_000156
                                                           of 5
